Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,843,429. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompasses the claims of U.S. Patent No. 10,843,429.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 10, 12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUZUKI (2005/0127579).
	Regarding claims 1, 10, 12, and 14, SUZUKI discloses a method for producing molded article of reclaimed thermoplastic resin comprising:
	providing a thermoplastic polymer comprising recycled thermoplastic resin [0114];
	introducing supercritical fluid such as nitrogen gas or carbon dioxide into heating cylinder that is easily mixed and dissolved into the thermoplastic polymer that is melted [0069];
	injecting the melted thermoplastic polymer mixed with supercritical fluid into a mold cavity for foaming with gas counter pressure [0070] wherein foaming is controlled by setting proper pressure and temperature [0069].
	Furthermore, SUZUKI discloses cooling the expanded thermoplastic foamed melt [0072], [0075], [0084].
	Regarding claims 2-4, 15-17, SUZUKI discloses the thermoplastic polymer comprises more than 5% by weight of recycled thermoplastic resin [0004].
	Regarding claim 6, SUZUKI discloses the thermoplastic polymer comprises a polyamide [0029].


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI (2005/0127579) as applied to claims 1-4, 6, 10, 12, and 14-17 above, and in further view of UCHIYAMA et al. (2013/0203877).
	Regarding claims 5, 7-9, 11, and 13, SUZUKI is silent to the monomer caprolactam.  However, UCHIYAMA et al. discloses polycaprolactam [0060] are foam molded with supercritical fluid [0062] wherein the monomer caprolactam is recoverable from depolymerization and is recyclable according to FRENTZEN et al.  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted a monomer of caprolactam as taught by UCHIYAMA et al. in the method of SUZUKI for the predictable results of molding a flexible foam.  



Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI (2005/0127579) and in further view of YAMADE et al. (2018/0368515) and MALET (2013/0156833).
	Regarding claim 18, SUZUKI discloses a method for producing molded article of reclaimed thermoplastic resin comprising:
	providing a thermoplastic polymer comprising recycled thermoplastic resin [0114];
	introducing supercritical fluid such as nitrogen gas or carbon dioxide into heating cylinder that is easily mixed and dissolved into the thermoplastic polymer that is melted [0069];
	injecting the melted thermoplastic polymer mixed with supercritical fluid into a mold cavity for foaming with gas counter pressure [0070] wherein foaming is controlled by setting proper pressure and temperature [0069].
	Furthermore, SUZUKI discloses cooling the expanded thermoplastic foamed melt [0072], [0075], [0084].
	SUZUKI is silent to claimed PEBA as the thermoplastic polymer.  However, SUZUKI discloses the polymer may contain an amide [0029] and YAMADE et al. discloses a foam structure (shoe sole) made of an amide such as PEBA [0019] that is foamed with supercritical fluid [0022].  YAMADE et al. discloses the PEBA may be polyamide 11 [0019] and such PEBA based on polyamide 11 are derived at least partly from bio-sourced raw materials [0049] as disclosed by MALET.  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the PEBA of YAMADE et al. as the thermoplastic polymer for SUZUKI for the predictable results of forming the foam structure.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742